Filed 8/18/21 Conservatorship of J.G. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE



 Conservatorship of the Person of J.G.

 PUBLIC GUARDIAN OF CONTRA                                               A160321
 COSTA COUNTY,
                                                                         (Contra Costa County
             Plaintiff and Respondent,                                    Super. Ct. No. MSP-10-00060)
 v.
 J.G.,
             Defendant and Appellant.


                                                  BACKGROUND
         On March 2, 2020, the Contra Costa County Public Guardian (Public
Guardian) filed a petition seeking reappointment as conservator of the person
of J.G. pursuant to the Lanterman-Petris-Short (LPS) Act. (Welf. & Inst.
Code,1 § 5000 et seq.) The petition alleged that, as a result of a mental
disorder, J.G. was unable to provide for her “basic personal needs for food,
clothing, and shelter, and as [a] result continue[d] to be gravely disabled.” As
required by section 5361, the declarations of two physicians were attached to
the petition, attesting to the fact that J.G. was gravely disabled. In addition


       All statutory references are to the Welfare and Institutions Code
         1

unless otherwise specified.
                                                               1
to reappointment as J.G.’s conservator, the Public Guardian requested that
the court impose two disabilities: a firearms/deadly weapon prohibition and
an order that J.G. be denied the right to refuse treatment related to being
gravely disabled, including psychotropic medications.
      After a continuance due to the COVID-19 pandemic, a bench trial was
held remotely via ZOOM on June 2, 2020. Dr. Levin’s resume was admitted
into evidence, and he was qualified as an expert in psychiatry and grave
disability. He testified that J.G.’s mental illness caused her to be unable to
provide for her shelter and that she was therefore gravely disabled. J.G.’s
deputy conservator during the prior five years testified regarding her
interactions with J.G., and records from J.G.’s current placement were
admitted into evidence. After argument, the trial court found beyond a
reasonable doubt that J.G. was gravely disabled in that, because of a mental
disorder, she was unable to provide for her shelter. The court granted the
reappointment petition, found that J.G.’s current placement was the least
restrictive, and determined by clear and convincing evidence to impose the
two requested special disabilities.
      J.G. filed a timely notice of appeal. In her opening brief, she argued
that insufficient evidence supported the following trial court findings:
(1) that she was unable to provide for her own basic personal needs for
shelter; (2) that her current placement was the least restrictive available
placement; and (3) that the medical decisional disability was necessary under
the circumstances of her case. J.G. further asserted that the reappointment
order must be reversed because the record failed to establish that she
knowingly and intelligently waived her right to a jury trial. After filing a
respondent’s brief, the Public Guardian filed a request for judicial notice and
motion to dismiss this appeal as moot. Specifically, the Public Guardian


                                       2
asked that we take judicial notice of the May 21, 2021 order reappointing the
Public Guardian as J.G.’s conservator, arguing that this subsequent order
rendered the current appeal moot.2 Having since received J.G.’s reply brief
as well as her opposition to the Public Guardian’s motion to dismiss, the
matter is now before us for decision.
                                 DISCUSSION
      As a general rule, it is the duty of an appellate court “ ‘ “to decide actual
controversies by a judgment which can be carried into effect, and not to give
opinions upon moot questions or abstract propositions, or to declare
principles or rules of law which cannot affect the matter in issue in the case
before it.” ’ ” (Eye Dog Foundation v. State Board of Guide Dogs for the Blind
(1967) 67 Cal.2d 536, 541.) “A case is considered moot when ‘the question
addressed was at one time a live issue in the case,’ but has been deprived of
life ‘because of events occurring after the judicial process was initiated.’ ”
(Wilson & Wilson v. City Council of Redwood City (2011) 191 Cal.App.4th
1559, 1574.) “The pivotal question in determining if a case is moot is
therefore whether the court can grant the plaintiff any effectual relief.”
(Ibid.)
      Here, J.G. concedes that this case, which challenges the June 2020
reappointment order, is moot given that the trial court reappointed the
Public Guardian as her conservator in May 2021 for an additional year. As
she correctly asserts, however, “the general rule regarding mootness ‘is
tempered by the court’s discretionary authority to decide moot issues.’ ”
(People v. Pipkin (2018) 27 Cal.App.5th 1146, 1150.) In particular, “if a


      2 We grant the Public Guardian’s unopposed request that we take
judicial notice of the May 2021 reappointment order, including the fact that
J.G. has initiated an appeal from that order (A162724). (Evid. Code, §§ 452,
subd. (c)&(d), 459, subd. (a).)
                                         3
pending case poses an issue of broad public interest that is likely to recur, the
court may exercise an inherent discretion to resolve that issue even though
an event occurring during its pendency would normally render the matter
moot.” (In re William M. (1970) 3 Cal.3d 16, 23; see also In re David B. (2017)
12 Cal.App.5th 633, 654 [retaining a moot appeal may be appropriate where
resolving the issue on the merits “will have some precedential consequence in
future litigation generally”].)
      J.G. argues that we should exercise our discretion to address her
challenge to the imposition of the medical decisional disability because it
presents an important legal question that would otherwise evade review:
whether appellate courts “must affirm the imposition of special disabilities
whenever it could be warranted by the record, or if the record must disclose
that the trial court was aware of the finding it was required to make before
imposing the disabilities, that it considered the evidence proffered on the
issue, and that it in fact made the finding.” J.G. acknowledges that
Conservatorship of George H. (2008) 169 Cal.App.4th 157 (George H.), rejects
the need for “a specific, on-the-record statement of the reasons” for imposition
of a disability, relying on the usual appellate rule that we “ ‘presume in favor
of the judgment every finding of fact necessary to support it warranted by the
evidence.’ ” (Id. at p. 165.) She asserts, however, that this holding conflicts
with Conservatorship of Walker (1989) 206 Cal.App.3d 1572 (Walker), which
suggests that “[t]he better practice is for the conservator to disclose, by the
questions asked or the argument made, the evidence relied upon to support
special disabilities under section 5357.” (Id. at p. 1578.)
      We decline to exercise our discretion as J.G. requests. A sufficiency-of-
the-evidence challenge to the imposition of a special disability is inherently
fact specific, and we are not convinced J.G. has identified a meritorious legal


                                        4
claim on this record. Moreover, it appears the precedent she seeks already
exists. As this court explained in K.G. v. Meredith (2012) 204 Cal.App.4th
164 (K.G.), George H. establishes that “there is no clear statutory
requirement that the court make an express finding of decisional incapacity
before imposing the medical treatment disabilities.” (Id. at p. 179, citing
George H., supra, 169 Cal.App.4th at p. 165-166.) However, “the record must
disclose that the trial court was aware of the finding it was required to make
before imposing the disabilities, that it considered the evidence proffered on
the issue, and that it in fact made the finding.” (K.G., supra, at p. 179, citing
Walker, supra, 206 Cal.App.3d at p. 1578.) Given this clear statement of the
law, we see no need to add to the conversation in a case where no effective
relief can be granted.

                                DISPOSITION
      The appeal is dismissed as moot.




                                        5
                    SANCHEZ, J.




We concur.




HUMES, P.J.




MARGULIES, J.




(A160321)




                6